DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 12, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA (JP 10261741 A) in view of Dietl et al. (US 20150279833 A1) and KIM et al. (US 20200311376 A1).

Regarding independent claim 1, MORINAGA teaches, “A chip package structure (annotated fig. 3; ¶¶ 0013-0018), comprising: 
a chip (2), a substrate (1), a lead (5) and a lead protection adhesive (7);
wherein the lead (5) is configured to electrically connect the chip (2) and the substrate (1);
the lead protection adhesive (7) is configured to support the lead (5); and
a highest point of the lead protection adhesive (see annotation) is not higher than a highest point of an upper edge of the lead in the direction perpendicular to the substrate (1);
the highest point of the lead protection adhesive (see annotation) is not lower than a highest point of a lower edge of the lead and 
the lead protection adhesive (7) completely covers a lower edge of the lead (5);
the chip (2) comprises a pin pad (‘pads’, ¶ 0013) and the substrate (1) comprises a substrate pad (4), 
the lead (5) is configured to electrically connect the pin pad (‘pads’) and the substrate pad (4); and
the lead protection adhesive (7) completely covers a first .. joint formed on the substrate pad (4) by the lead (5) and completely covers a second .. joint formed on the pin pad (‘pads’) by the lead (5), and is configured to protect the first .. joint and the second .. joint”.

But MORINAGA is silent upon the provision of wherein the first and the second joints are solder joints.
However, Dietl et al. teach a similar package, wherein the ends of the bonding wire 90 is connected to the die 100 and the lead 30 using solder joints 40 (fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA and Dietl et al. to use solder joints to connect bonding wire to a die and a lead on the substrate according to the teachings of Dietl et al. as this is very common and conventional in the related area.
But MORINAGA and Dietl et al. are silent upon the provision of wherein: 
the chip is an optical fingerprint sensor chip, and is configured to receive a fingerprint detection optical signal returned by reflection or scattering of a human finger and detect fingerprint information of the finger based on the fingerprint detection optical signal, and 
the chip package structure further comprises: 
a support and a first foam layer, 
the support is formed of a double-sided adhesive that is used to fixedly connect the substrate and the first foam layer, 
the first foam layer is disposed above the support and provided with an opening penetrating the first foam layer, and 
the chip is configured to receive the fingerprint detection optical signal returned by reflection or scattering via the finger through the opening of the first foam layer.

However, KIM et al. teach a chip package structure (fig. 7; ¶¶ 0028-0108), wherein 
the chip is an optical fingerprint sensor chip (702, ‘image sensor die’, ¶ 0032), and is configured to receive a fingerprint detection optical signal returned by reflection or scattering of a human finger and detect fingerprint information of the finger based on the fingerprint detection optical signal (¶ 0046), and 
the chip package structure further comprises: 
a support (703, ‘a light shielding member’, adhesive, ¶ 0037) and a first foam layer (706, ‘adhesive member’), 
the support (703) is formed of a double-sided adhesive (element 703 is adhesive, see ¶ 0037, all sides of it are adhesive) that is used to fixedly connect the substrate (701) and the first foam layer (706), 
the first foam layer (706) is disposed above the support (703) and provided with an opening penetrating the first foam layer (703), and 
the chip (702) is configured to receive the fingerprint detection optical signal returned by reflection or scattering via the finger through the opening of the first foam layer (reflection, ¶ 0046).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA, Dietl et al. and Kim et al. to use the instant package structure in a fingerprint sensor according to the teachings of Kim et al. as fingerprint sensor is widely used device in the related area.

Regarding claim 7, MORINAGA, Dietl et al. and Kim et al. further teach, “The chip package structure according to claim 1, wherein the lead (90, fig. 2A, Dietl et al.) is connected to the pin pad (80) through a metal ball (40)”.

Regarding claim 12, ‘The chip package structure according to claim 1, wherein the lead is a lead fabricated from the substrate pad to the pin pad by employing a reverse wire bonding process’, the language, term, or phrase "by employing a reverse wire bonding process" is directed towards the process of making a lead/wire bond. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, the language "lead" or wire bond only requires a lead/wire bond connect a substrate pad to a pin pad, which does not distinguish the invention from MORINAGA and Dietl et al., who teach the structure as claimed.

Regarding independent claim 19, MORINAGA teaches, “An electronic device, comprising:
a chip package structure (annotated fig. 3; ¶¶ 0013-0018), comprising: 
a chip (2), a substrate (1), a lead (5) and a lead protection adhesive (7);
wherein the lead (5) is configured to electrically connect the chip (2) and the substrate (1);
the lead protection adhesive (7) is configured to support the lead (5); and
a highest point of the lead protection adhesive (see annotation) is not higher than a highest point of an upper edge of the lead in the direction perpendicular to the substrate (1);
the highest point of the lead protection adhesive (see annotation) is not lower than a highest point of a lower edge of the lead and 
the lead protection adhesive (7) completely covers a lower edge of the lead (5);
the chip (2) comprises a pin pad (‘pads’, ¶ 0013) and the substrate (1) comprises a substrate pad (4), 
the lead (5) is configured to electrically connect the pin pad (‘pads’) and the substrate pad (4); 
the lead protection adhesive (7) completely covers a first .. joint formed on the substrate pad (4) by the lead (5) and completely covers a second .. joint formed on the pin pad (‘pads’) by the lead (5), and is configured to protect the first .. joint and the second .. joint”;

But MORINAGA is silent upon the provision of wherein the first and the second joints are solder joints.
However, Dietl et al. teach a similar package, wherein the ends of the bonding wire 90 is connected to the die 100 and the lead 30 using solder joints 40 (fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA and Dietl et al. to use solder joints to connect bonding wire to a die and a lead on the substrate according to the teachings of Dietl et al. as this is very common and conventional in the related area.
But MORINAGA and Dietl et al. are silent upon the provision of wherein: 
the chip is an optical fingerprint sensor chip, and is configured to receive a fingerprint detection optical signal returned by reflection or scattering of a human finger and detect fingerprint information of the finger based on the fingerprint detection optical signal, and 
the chip package structure further comprises: 
a support and a first foam layer, 
the support is formed of a double-sided adhesive that is used to fixedly connect the substrate and the first foam layer, 
the first foam layer is disposed above the support and provided with an opening penetrating the first foam layer, and 
the chip is configured to receive the fingerprint detection optical signal returned by reflection or scattering via the finger through the opening of the first foam layer.

However, KIM et al. teach a chip package structure (fig. 7; ¶¶ 0028-0108), wherein 
the chip is an optical fingerprint sensor chip (702, ‘image sensor die’, ¶ 0032), and is configured to receive a fingerprint detection optical signal returned by reflection or scattering of a human finger and detect fingerprint information of the finger based on the fingerprint detection optical signal (¶ 0046), and 
the chip package structure further comprises: 
a support (703, ‘a light shielding member’, adhesive, ¶ 0037) and a first foam layer (706, ‘adhesive member’), 
the support (703) is formed of a double-sided adhesive (element 703 is adhesive, see ¶ 0037, all sides of it are adhesive) that is used to fixedly connect the substrate (701) and the first foam layer (706), 
the first foam layer (706) is disposed above the support (703) and provided with an opening penetrating the first foam layer (703), and 
the chip (702) is configured to receive the fingerprint detection optical signal returned by reflection or scattering via the finger through the opening of the first foam layer (reflection, ¶ 0046).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA, Dietl et al. and Kim et al. to use the instant package structure in a fingerprint sensor according to the teachings of Kim et al. as fingerprint sensor is widely used device in the related area.

Regarding claim 20, ‘A method for preparing a chip package structure, comprising: electrically connecting a pin pad of a chip and a substrate pad of a substrate by a lead; covering a first solder joint formed on the substrate pad by the lead, by a protection adhesive covers, wherein a tension of the lead protection adhesive causes the lead protection adhesive to climb up along the lead until the lead protection adhesive covers a second solder joint formed on the pin pad by the lead; herein the chip package structure is the chip package structure of claim 1’, is directed towards the process of making the device of claim 1. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.

Regarding claim 25, MORINAGA, Dietl et al. and Kim et al. further teach, “The chip package structure according to claim 1, further comprising a light path layer (705, Kim et al., fig. 7) configured to transmit the fingerprint detection optical signal to the optical fingerprint sensor chip (702), wherein the light path layer (705) is disposed above the optical fingerprint sensor chip (702) and is configured to achieve a light path design”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al. and Kim et al. as applied to claim 7 as above, and further in view of Chang et al. (US 20130320463 A1) of record.

Regarding claim 8, MORINAGA, Dietl et al. and Kim et al. teach all the limitations described in claim 7.
But MORINAGA, Dietl et al. and Kim et al. are silent upon the provision of wherein the lead and the metal ball are of an integral structure.
However, Chang et al. teach a similar package structure 1 (fig. 2G; ¶ 0021), wherein the lead (252) and the metal ball (ball at end of lead 252) are of an integral structure (fig. 2G).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA, Dietl et al., Kim et al. and Chang et al. to include an integral metal ball to connect the bonding wire to the pin pad according to the teachings of Chang et al. with a general motivation of achieve a good bonding by increasing the bonding surface. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al. and Kim et al. as applied to claim 7 as above, and further in view of Yim (US 20100164083 A1) of record.

Regarding claim 9, MORINAGA, Dietl et al. and Kim et al. teach all the limitations of claim 7.
But MORINAGA, Dietl et al. and Kim et al. are silent upon the provision of wherein a first segment of the lead in the lead is located above the chip, and a distance between a lowest point of the first segment of the lead and an upper surface of the chip is not greater than 10um.
However, Yim teaches a similar package (fig. 2A; ¶ 0022), wherein a first segment of the lead in the lead 222 is located above the chip 202, and a distance between a lowest point of the first segment of the lead and an upper surface of the chip is not greater than 10um.
Given the teaching of the references, it would have been obvious to determine the optimum height. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al. and Kim et al. as applied to claim 5 as above, and further in view of FARNWORTH et al. (US 20010052785 A1) of record.

Regarding claim 10, MORINAGA, Dietl et al. and Kim et al. teach all the limitations of claim 5.
But MORINAGA, Dietl et al. and Kim et al. are silent upon the provision of wherein the chip further comprises: a test metal unit; and the test metal unit is disposed in an edge region of the chip that is not under the lead.
However, FARNWORTH et al. teach a similar package (fig. 2; ¶ 0053), wherein the chip further comprises: a test metal unit 44; and the test metal unit 44 is disposed in an edge region of the chip that is not under the lead 45.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA, Dietl et al., Kim et al. and FARNWORTH et al. to include a test metal unit according to the teachings of FARNWORTH et al. with a motivation of easing manufacturing and processing of the device. 

Regarding claim 11, MORINAGA, Dietl et al., Kim et al. and FARNWORTH et al. further teach the chip package structure according to claim 10, wherein the pin pad is located on one side of the chip, and the test metal unit is located on at least one side of other three sides of the chip (fig. 2, elements 44 and 45 are located on different sides of the chip).
Note: Claims 10-11 can also be rejected by using YANG et al. (US 20160043026 A1).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al. and Kim et al. as applied to claim 1 as above, and further in view of Yim.

Regarding claim 13, MORINAGA, Dietl et al. and Kim et al. teach all the limitations described in claim 1.
But MORINAGA, Dietl et al. and Kim et al. are silent upon the provision of wherein a distance between the highest point of the lead and an upper surface of the chip is not greater than 35 µm.
However, Yim teaches a similar package (fig. 2A; ¶ 0022), wherein a distance between the highest point of the lead 222 and an upper surface of the chip 202 is less than 60 um.
Given the teaching of the references, it would have been obvious to determine the optimum height. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 14, MORINAGA, Dietl et al., Kim et al. and Yim further teach, wherein the chip package structure further comprises a chip attaching adhesive 3, which connects the chip 2 and the substrate 1 (fig. 3 of MORINAGA);
Regarding, ‘a thickness of the chip is between 50 µm and 600 µm, a thickness of the substrate is between 100 µm and 350 µm, and a thickness of the chip attaching adhesive is between 10 µm and 35 µm’, While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al. and Kim et al. as applied to claim 1 as above, and further in view of Huang (US 20020093026 A1) of record.

Regarding claim 15, MORINAGA, Dietl et al. and Kim et al. teach all the limitations described in claim 1.
But MORINAGA, Dietl et al. and Kim et al. are silent upon the provision of wherein the lead is a gold wire, silver wire or copper wire; and/or the lead has a wire diameter of 15.2 µm to 25.4 µm.
However, Huang further teaches the chip package structure according to claim 1, wherein the lead 140 is a gold wire, silver wire or copper wire (¶ 0023); and/or the lead has a wire diameter of 15.2 um to 25.4 um.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to use gold/silver/copper wire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al. and Kim et al. as applied to claim 1 as above, and further in view of Last et al. (US 20130285240 A1) of record.

Regarding claim 16, MORINAGA, Dietl et al. and Kim et al. teach all the limitations described in claim 1.
But MORINAGA, Dietl et al. and Kim et al. are silent upon the provision of wherein an upper surface of the substrate extends downward to form a first groove, and at least a portion of the chip is disposed in the first groove.
However, Last et al. teach a similar package 200 (fig. 2A), wherein an upper surface of the substrate 204 extends downward to form a first groove, and at least a portion of the chip 104, 102 is disposed in the first groove.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA, Dietl et al., Kim et al. and Last et al. to place the chip in a groove in the substrate according to the teachings of Last et al. with a motivation of protecting the chip. See Last et al., ¶ 0004-¶ 0007. 

Regarding claim 17, MORINAGA, Dietl et al., Kim et al. and Last et al. further teach the chip package structure according to claim 16, wherein a size of the first groove is greater than a size of the chip 104, 102 such that there is a gap for accommodating the lead 208 between a side wall of the chip and a side wall of the first groove (Last et al., fig. 2A).

Regarding claim 18, MORINAGA, Dietl et al., Kim et al. and Last et al. further teach the chip package structure according to claim 16, wherein a depth of the first groove comprises a thickness of a cover film 902 (epoxy, resin, fig. 9; ¶ 0056, Last et al.) of the substrate and a thickness of a conductive layer 110 (fig. 2A, Last et al.) located under the cover film.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al. and Kim et al. as applied to claim 21 as above, and further in view of Kaanta et al. (US 20170073218 A1).

Regarding claim 22, MORINAGA, Dietl et al. and Kim et al. teach all the limitations described in claim 21.
MORINAGA, Dietl et al. and Kim et al. further teach, wherein there is a gap between the support (122) and the chip (106) for accommodating the lead (112) and the lead protection adhesive (204).
But MORINAGA, Dietl et al. and Kim et al. are silent upon the provision of wherein 
an upper surface of the substrate extends downward to form a first groove, and 
at least a portion of the chip is disposed in the first groove, 
a side wall of the support that is close to the chip is aligned with a side wall of a first groove such that there is a gap between the support and the chip for accommodating the lead and the lead protection adhesive.
However, Kaanta et al. teach a chip package structure (fig. 7F), wherein 
an upper surface of the substrate (20) extends downward to form a first groove, and 
at least a portion of the chip (18) is disposed in the first groove, 
a side wall of the support (16) that is close to the chip (18) is aligned with a side wall of a first groove such that there is a gap between the support (16) and the chip (18) for accommodating the lead and the lead protection adhesive.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA, Dietl et al., Kim et al. and Kaanta et al. to include a groove to accommodate the sensor chip according to the teachings of Kaanta et al. with a motivation of effectively isolating the sensor device from surrounding structure. See Kaanta et al., ¶ 0030.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al. and Kim et al. as applied to claim 23 as above, and further in view of Kaanta et al. (US 20170073218 A1).

Regarding claim 24, MORINAGA, Dietl et al. and Kim et al. teach all the limitations described in claim 23.
MORINAGA, Dietl et al. and Kim et al. further teach, wherein there is a gap between the support (122) and the chip (106) for accommodating the lead (112) and the lead protection adhesive (204).
But MORINAGA, Dietl et al. and Kim et al. are silent upon the provision of wherein 
an upper surface of the substrate extends downward to form a first groove, and 
at least a portion of the chip is disposed in the first groove, 
a side wall of the support that is close to the chip is aligned with a side wall of a first groove such that there is a gap between the support and the chip for accommodating the lead and the lead protection adhesive.
However, Kaanta et al. teach a chip package structure (fig. 7F), wherein 
an upper surface of the substrate (20) extends downward to form a first groove, and 
at least a portion of the chip (18) is disposed in the first groove, 
a side wall of the support (16) that is close to the chip (18) is aligned with a side wall of a first groove such that there is a gap between the support (16) and the chip (18) for accommodating the lead and the lead protection adhesive.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA, Dietl et al. and Kim et al. and Kaanta et al. to include a groove to accommodate the sensor chip according to the teachings of Kaanta et al. with a motivation of effectively isolating the sensor device from surrounding structure. See Kaanta et al., ¶ 0030.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al. and Kim et al. as applied to claim 1 as above, and further in view of LI LIANG et al. (CN 201689235 U).

Regarding claim 26, MORINAGA, Dietl et al. and Kim et al. teach all the limitations described in claim 1.
Kim et al. further teach, wherein the chip package structure according to claim 1, further comprising a flexible circuit board (708, Kim et al.).
But MORINAGA, Dietl et al. and Kim et al. are silent upon the provision of wherein the chip package structure according to claim 1, further comprising an anisotropic conductive adhesive film, wherein the flexible circuit board is provided with a connecting finger of the flexible circuit board, and the connecting finger of the flexible circuit board is electrically connected to a connecting finger of the substrate through the anisotropic conductive adhesive film.
However, LI LIANG et al. teach a chip package structure (fig. 1-2) comprising a flexible circuit board (FPC 3/4) and an anisotropic conductive adhesive film (10/20), wherein the flexible circuit board (FPC 3/4) is provided with a connecting finger (32/42) of the flexible circuit board, and the connecting finger of the flexible circuit board is electrically connected to a connecting finger (32/42) of the substrate through the anisotropic conductive adhesive film (10/20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA, Dietl et al., Kim et al. and LI LIANG et al. to connect the FPC to the substrate according to the teachings of LI LIANG et al. with a motivation to ensure product reliability and yield. See LI LIANG et al., ABSTRACT.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over MORINAGA, Dietl et al., Kim et al. and LI LIANG et al. as applied to claim 26 as above, and further in view of JIANG F et al. (CN 104183560 A).

Regarding claim 27, MORINAGA, Dietl et al., Kim et al. and LI LIANG et al. teach all the limitations described in claim 1.
But MORINAGA, Dietl et al., Kim et al. and LI LIANG et al. are silent upon the provision of wherein the chip package structure according to claim 26, further comprising at least one capacitor, wherein the at least one capacitor is disposed on the flexible circuit board and electrically connected to the substrate through the flexible circuit board, thereby being electrically connected to the chip and the at least one capacitor is configured to optimize the fingerprint detection signal captured by the chip.
However, JIANG F et al. teach a chip package structure (fig. 1-2) comprising at least one capacitor, wherein the at least one capacitor is disposed on the flexible circuit board and electrically connected to the substrate through the flexible circuit board, thereby being electrically connected to the chip and the at least one capacitor is configured to optimize the fingerprint detection signal captured by the chip (See ABSTRACT).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MORINAGA, Dietl et al., Kim et al., LI LIANG et al. and JIANG F et al. to connect a capacitor to the substrate according to the teachings of JIANG F et al. with a motivation to ensure optimized surface of the packaging area with a capacitive fingerprint sensor. See JIANG F et al., ABSTRACT.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817